Citation Nr: 0308501	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1971 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO denied 
service connection for a low back disorder.  The appellant 
disagreed and perfected this appeal.  


REMAND

The evidence in this case includes service medical records 
showing complaints of low back pain and findings of chronic 
lumbosacral strain.  VA examination in June 1999 found post 
discectomy times two, lumbar spine with loss of function due 
to pain, and degenerative changes at L4-5 disc space.  The 
appellant was also apparently involved in one or more post-
service work-related injuries.  The record does not include a 
medical opinion as to any relationship between the post-
service findings and the in-service symptomatology.  

The case is REMANDED to the RO for the following development:

Make arrangements with an appropriate VA 
medical facility for the appellant to be 
afforded a VA orthopedic examination to 
determine the nature and etiology of his 
current low back disorder.  Send the 
claims folder to the examiner for review.  
Ask the examiner to render an opinion - 
based on review of the service medical 
records, the evidence in the claims file, 
and examination of the appellant - as to 
whether it is at least as likely as not 
that the current findings are related to 
service or to a post-service injury.  The 
rationale for the opinion should be 
specified.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




